EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yangzhou Du on 7/1/2022.


2.    The application has been amended as follows:
In the CLAIMS:
Claim 18, line 2, after the word “claim”, delete the number --16 --
Claim 18, line 2, after the word “claim”, insert the number --17 --
Claim 19, line 2, after the word “claim”, delete the number --16 --
Claim 19, line 2, after the word “claim”, insert the number --17 --


Reasons for Allowance
Claims 1-3, 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a composite crystal flooring as claimed in claim 1 and a method for manufacturing a composite crystal flooring as claimed in claim 17.  The closest prior art of record is Song et al. (CN 110626027) and Liu et al. (CN 102817460).  Song et al. teach a composite crystal flooring comprising a substrate layer, the substrate layer including at least a first structural layer, a second structural layer, and a third structural layer, the second structural layer being located between the first structural layer and the third structural layer, components of the second structural layer includes polyvinyl chloride, inorganic filler, at least one foaming agent, at least one foaming regulator, at least one lubricating agent and at least one stabilizer.  Song et al. fail teach wherein the inorganic filler includes 81 to 89 parts by weight of modified fly ash, 3 to 7 parts by weight of hollow glass microbeads, and 8 to 12 parts by weight of composite calcium.  Liu et al. teach a flooring having a multi-layer structure, comprising a substrate, the substrate layer including at least a first structural layer, a second structural layer and a third structural layer, components of the second structural layer includes polyvinyl chloride, one or more inorganic fillers, at least one foaming agent, at least one lubricating agent and at least one stabilizer.  Liu et al. fail to teach wherein the one or more inorganic fillers include 81 to 89 parts by weight of modified fly ash, 3 to 7 parts by weight of hollow glass microbeads, and 8 to 12 parts by weight of composite calcium.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/1/2022